
	
		I
		112th CONGRESS
		2d Session
		H. R. 4342
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Whitfield (for
			 himself, Mr. Aderholt,
			 Mr. Carnahan,
			 Mr. Costello,
			 Mr. Duncan of Tennessee,
			 Mr. Johnson of Illinois, and
			 Ms. Sewell) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for funding for construction and major
		  rehabilitation for projects located on inland and intracoastal waterways of the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Waterways Are Vital for the Economy,
			 Energy, Efficiency, and Environment Act of 2012 or the
			 WAVE4
			 Act.
		2.FindingsCongress finds the following:
			(1)The inland
			 waterways navigation system is vital to the economic well-being of the
			 Nation.
			(2)Energy reliability
			 and conservation are the cornerstones of the inland waterways navigation
			 system.
			(3)The efficiency of
			 the inland waterways navigation system creates the optimum transportation mode
			 for bulk commodities in the United States.
			(4)The inland
			 waterways navigation system provides for environmental protection and ecosystem
			 sustainability.
			3.PurposesIn order to ensure continued safe,
			 dependable, highly cost-effective, and environmentally sustainable navigation
			 on the inland and intracoastal waterways of the United States, the purposes of
			 this Act are to—
			(1)improve program
			 and project management applicable to the construction and major rehabilitation
			 of navigation projects on such waterways;
			(2)optimize inland
			 waterways navigation system reliability;
			(3)minimize the size
			 and scope of inland waterways navigation project completion schedules;
			(4)eliminate
			 preventable delays in inland waterways navigation project completion schedules;
			 and
			(5)make inland
			 waterways navigation capital investments through use of prioritization criteria
			 that seek to maximize system-wide benefits and minimize overall system
			 risk.
			4.DefinitionsIn this Act:
			(1)Qualifying
			 projectThe term
			 qualifying project means any construction or major rehabilitation
			 project for navigation infrastructure of the inland and intracoastal waterways
			 that is—
				(A)authorized before,
			 on, or after the date of enactment of this Act;
				(B)not completed on
			 the date of enactment of this Act; and
				(C)funded at least in
			 part from the Inland Waterways Trust Fund.
				(2)Major
			 rehabilitation projectThe term major rehabilitation
			 project means a project for the restoration of a major project or major
			 project feature that has an estimated cost greater than $100,000,000.
			5.Project delivery
			 process reformsThe Secretary
			 of the Army, acting through the Chief of Engineers, shall require the
			 following:
			(1)Formal project management training and
			 certification for project managers of a qualifying project.
			(2)Assignment as project managers for a
			 qualifying project only of personnel fully certified by the Chief of
			 Engineers.
			(3)Cost estimation that is risk-based and has
			 a confidence level of at least 80 percent for a qualifying project.
			(4)Independent
			 external peer review and submission to Congress (in the case of a feasibility
			 report) or the Secretary (in the case of a rehabilitation evaluation report)
			 for any qualifying project—
				(A)that—
					(i)has
			 an estimated total project cost greater than $45,000,000;
					(ii)is
			 subject to public safety concerns, as determined by the Chief of
			 Engineers;
					(iii)involves a high level of complexity or
			 novel or precedent-setting approaches, as determined by the Chief of Engineers;
			 or
					(iv)is
			 identified by the Chief of Engineers as a matter of significant interagency
			 interest; or
					(B)for which such a
			 review has been requested by the Governor of any State affected by the
			 project.
				(5)Appointment to a
			 project development team for a qualifying project of a member of the Inland
			 Waterways Users Board, selected by the Chairman of the Users Board.
			(6)Communication quarterly to the Inland
			 Waterways Users Board of the status of a qualifying project that is under
			 construction.
			(7)Inclusion of the
			 Chairman of the Inland Waterways Users Board and the project development team
			 appointee under paragraph (5) as signatories of the project management plan for
			 a qualifying project.
			(8)Establishment of a
			 system to identify and apply on a continuing basis lessons learned from prior
			 or ongoing projects so as to improve the likelihood of on-time and on-budget
			 completion of qualifying projects.
			(9)Evaluation,
			 including through use of one or more pilot projects, of early contractor
			 involvement acquisition procedures to improve on-time and on-budget project
			 delivery performance.
			(10)Such additional
			 measures that the Secretary determines will achieve the purposes of this Act,
			 including, as determined appropriate by the Secretary—
				(A)implementation of
			 applicable practices and procedures drawn from the Secretary’s management of
			 the military construction program;
				(B)creation of one or
			 more centers of expertise for the design and review of qualifying
			 projects;
				(C)development and
			 use of a portfolio of standard designs for inland navigation locks;
				(D)use of
			 full-funding contracts or formulation of a revised continuing contracts clause;
			 and
				(E)establishment of
			 procedures for recommending new project construction starts using a capital
			 projects business model.
				6.20-year capital
			 investment program
			(a)Program
			 requiredNot later than one year after the date of enactment of
			 this Act, the Secretary of the Army, working in conjunction with the Inland
			 Waterways Users Board, shall submit to Congress a 20-year program for making
			 capital investments on the inland and intracoastal waterways based on
			 application of objective national project-selection prioritization criteria, as
			 developed by the Secretary. Such program may be based on the 20-year capital
			 investment strategy contained in the Inland Marine Transportation System (IMTS)
			 Capital Projects Business Model, Final Report published on April 13, 2010, as
			 approved by the Inland Waterways Users Board.
			(b)Annual review
			 and updateBeginning not
			 later than one year after the date on which a 20-year program is submitted to
			 Congress under subsection (a), and each year thereafter, the Secretary of the
			 Army, working in conjunction with the Inland Waterways Users Board, shall
			 submit to Congress an updated 20-year program. Such updated program shall
			 include identification and explanation of any changes that were made to the
			 prior year’s project-specific recommendations, including any changes that were
			 made to the objective national project-selection prioritization criteria that
			 were used to develop the updated recommendations.
			(c)Strategic review
			 and updateNot later than 5
			 years after the date of enactment of this Act, and every 5 years thereafter,
			 the Secretary of the Army, working in conjunction with the Inland Waterways
			 Users Board, shall submit to Congress a strategic review of the capital
			 investment program for the Inland Marine Transportation System and make such
			 revisions to the program as the Secretary and Users Board jointly consider
			 appropriate.
			7.Cost sharing for
			 qualifying projects
			(a)General
			 ruleNotwithstanding any
			 other provision of law, and subject to subsection (b), one-half of the cost of
			 construction of a qualifying project shall be paid only from amounts
			 appropriated from the general fund of the Treasury, and one-half of such costs
			 shall be paid only from amounts appropriated from the Inland Waterways Trust
			 Fund.
			(b)Special rule for
			 damsNotwithstanding
			 subsection (a), the cost of construction of a dam shall be paid only from
			 amounts appropriated from the general fund of the Treasury.
			8.Limitation on
			 expenditures from the Inland Waterways Trust FundSection 9506 of the Internal Revenue Code of
			 1986 is amended—
			(1)in subsection (c)(1), by—
				(A)inserting
			 and subject to subsection (d), after Except as provided
			 in paragraph (2),;
				(B)striking ,
			 as in effect on the date of the enactment of this section and inserting
			 , provided that such expenditures may not exceed 50 percent of the total
			 cost of the construction or rehabilitation; and
				(2)by inserting at
			 the end the following:
				
					(d)Limitation on
				expenditures from trust fund(1)Amounts in the Inland Waterways Trust Fund
				shall not be available for expenditures for—
							(A)construction or rehabilitation of
				dams; or
							(B)any rehabilitation expenditure that
				does not equal or exceed $100,000,000.
							(2)Amounts in the Inland Waterways Trust
				Fund may not be used to pay for any part of the cost to construct an authorized
				Federal project that exceeds the sum of—
							(A)the total authorized cost to construct
				the Federal project as specified in the Public Law that authorized construction
				of the project or, in the case of a rehabilitation project, in the relevant
				rehabilitation evaluation report;
							(B)an adjustment for inflation for the
				time that elapses between the date of the project’s authorization and the date
				on which construction of the project begins; and
							(C)an additional amount, if any, jointly
				agreed to by the Secretary and the Inland Waterways Users Board as appropriate
				to the
				project.
							.
			9.Revision to
			 inland waterways user feeSection 4042(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
			
				(A)The Inland Waterways Trust Fund financing
				rate is the rate determined in accordance with the following table:
					
						
							
								The tax per
								
								If the use occurs:
						gallon is:
								
							
							
								During 201220
						cents
								
								After 201226 cents
								
							
						
				.
		
